Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hui Zhang on 5/20/2021.

The application has been amended as follows: 
IN THE CLAIMS:

Claim 1: (Currently Amended), 	line 2: “. . . a preparation step including: . . .”
				line 17: “. . . a vacuum cracking step including: . . .”
				line 28: “. . . a recovery step including: . . .”
				line 38: “. . . a separation step including: . . .”
				line 46: “. . .  a subsequent processing step including: . . . .”

Claim 2: (Currently Amended),	line 3: “. . . the preparation step comprises . . .” 
				line 5: “. . . the vacuum cracking stepcomprises . . .”
				line 6: “. . . to the crusher to be crushed . . . .”
					
Claim 3: (Currently Amended), 	line 2: “. . . wherein the vacuum cracking step comprises . . . .”
Claim 4: (Currently Amended), 	line 2: “. . .wherein the vacuum cracking step includes: . . . .”
Claim 5: (Currently Amended), 	line 2: “. . .wherein the vacuum cracking step includes: . . . .”
Claim 6: (Currently Amended), 	line 2: “. . .wherein the vacuum cracking step includes: . . . .”
Claim 7: (Currently Amended), 	line 3: “. . . the preparation step includes: . . .”
: . . . .”
Claim 8: (Currently Amended), 	line 3: “. . . the preparation step includes: . . .”
line 8: “. . . the recovery step includes: . . .. ”

Claim 9: (Currently Amended), 	line 3: “. . . the preparation step includes: . . .”
line 8: “. . . the recovery step comprises . . . .”

Claim 10: (Currently Amended),	line 2: “. . . wherein the subsequent processing step comprises . . . .”

Claim 11: (Currently Amended),	line 2: “. . . wherein the subsequent processing step comprises . . . .”

Claim 12: (Currently Amended),	line 2: “. . . wherein the subsequent processing step comprises . . . .”

Claim 13: (Currently Amended),	line 2: “. . . wherein the subsequent processing step comprises . . . .”
				line 3: “. . . filtered gaseous oil and gas . . . .”

Claim 14: (Currently Amended),	line 2: “. . . wherein the subsequent processing step comprises . . . .”
				line 3: “. . . filtered gaseous oil and gas . . . .”

Claim 15: (Currently Amended),	line 2: “. . . wherein the subsequent processing step comprises . . . .”
				line 3: “. . . filtered gaseous oil and gas . . . .”


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: consider the closest prior art, U.S. Patent Application Publication 2009/0000938 to Kasin.  Kasin teaches a microwave reactor (equivalent to a high-frequency furnace) which is operable to gasify electronic waste. (Kasin, para. [0015] & [0061]). Kasin teaches a separation device (distillation/scrubber), and a condenser.  However, Kasin does not teach or suggest a filter or a filtration step configured to remove slag, and does not teach nor suggest wherein the condenser is a cooling cylinder operably connected to a condensation cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772